                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 KENNETH LYNN SWARTOS,                                CV 18-108-M-DLC-JCL

                      Plaintiff,
                                                      ORDER

                vs.

 U.S. ATTORNEY’S OFFICE,

                      Defendant.


      On September 11, 2018, the undersigned issued Findings and

Recommendations, recommending that the motion to dismiss filed by Defendant

United States Attorney’s Office be granted. (Doc. 13). Plaintiff filed Objections to

the Findings and Recommendations later that day. (Doc. 14). The parties

subsequently consented to the exercise of jurisdiction by a United States

Magistrate Judge. (Doc. 16). Because the undersigned’s Findings and

Recommendations and Plaintiff’s objections were filed before the parties’ consent

was entered, this matter will go forward in accordance with 28 U.S.C. § 636(b)(1)


                                          1
and the Findings and Recommendations will be ruled on by Chief United States

District Judge Dana L. Christensen.

                  DATED this 2nd day of October, 2018.



                                           ______________________________
                                           Jeremiah C. Lynch
                                           United States Magistrate Judge




                                       2
